department of the treasury internal_revenue_service washington d c tax exempt and soe no oct ono uniform issue list e t eppa th legend county a state b plan x state b statute resolution o date dear this is in response to a ruling_request with respect to the federal_income_tax correspondence thru treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code as supplemented by the following facts and representations have been submitted on your behalf plan x was created by the state b general assembly to provide retirement benefits for certain employees of state b county a is an employer that participates in plan x plan x is a contributory retirement_system established for employees of state b including employees of participating counties in state b plan x is administered and governed by a board_of trustees created by the state b general assembly employee contributions in plan x are mandatory and established under state b law participating employees must contribute two percent of annual salary state law page permits employers who participate in plan x to pick-up employee contributions as per sec_414 of the code by resolution o passed and adopted by the county commissioners of county a on date it was determined that two percent of the annual salary of all eligible employees under the authority of county a would by picked-up by county a in accordance with sec_414 of the code eligible employees of county a are all full-time employees of that county employee contributions are paid under this resolution by county a the employer in lieu of such contributions being paid_by the eligible employees in addition eligible employees under this resolution do not have the option of receiving the picked-up contribution in cash instead of having it paid to plan xx state retirement_system b will not accept pick-up contributions until the employer has obtained a favorable letter_ruling from the irs and the request has been approved by the board_of trustees based on the above facts and representations plan x requests the following rulings that mandatory_contributions to plan x picked-up by county a on behalf of the eligible employees will be treated as valid pick-up contributions under sec_414 of the code that no part of the pick-up contributions will constitute gross_income to eligible employees for federal tax purposes until distributed or otherwise made available to those employees that the contributions picked-up by county a will be treated as employer contributions for federal_income_tax purposes that the contributions picked-up by county a will not constitute wages from which federal_income_tax must be withheld in the taxable_year in which contributed sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling e page held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and that therefore no withhoiding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up in this case contributions to plan x on behalf of eligible employees are mandatory and satisfy the criteria of revenue rulings and the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee in addition an eligible_employee is not given the option of choosing to receive the contributed amounts directly in lieu of having them paid to plan x furthermore revrul_77_462 provides that picked-up contributions are exempt from federal_income_tax withholding accordingly we conclude that mandatory_contributions to plan x picked-up by county a on behalf of eligible employees will be treated as valid pick-up contributions under sec_414 of the code that no part of the picked-up contributions will constitute gross_income to eligible employees for federal_income_tax purposes until distributed or otherwise made available to those employees that the contributions picked-up by county a will be treated as employer contributions for federal_income_tax purposes page a that the contributions picked-up by county a will not constitute wages from which federal_income_tax must be withheld in the taxable_year in which contributed no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto these rulings are based on the assumption that plan x is qualified under sec_401 of the code at the time of the proposed contributions and distributions in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d se t ep ra t4 at sincerely yours wcll leth donzell litflejohn manage employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc ae
